Citation Nr: 0405841	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to December 9, 2000, 
for the assignment of an increased schedular rating of 100 
percent disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which granted a 100 percent 
disability evaluation for PTSD effective April 25, 2001.  In 
a subsequent March 2002 rating decision, the RO made the 
effective date for the 100 percent evaluation for PTSD 
retroactive to December 9, 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record indicates 
the veteran sought treatment for his PTSD on January 26, 
2000, from the Biloxi VA Medical Center. 


CONCLUSION OF LAW

The criteria for an effective date prior to December 9, 2000, 
for the assignment of a 100 percent disability evaluation for 
PTSD have been met. 38 U.S.C.A. § 5110 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law clarified the 
obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  Under the VCAA, VA has a duty to give notice of the 
information and evidence necessary to substantiate a claim 
when it has received a complete or substantially complete 
application.  As part of that notice, VA must indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The appeal in this case does not arise from a "claim" or 
"application" for an earlier effective date, but rather 
from a notice of disagreement with an effective date assigned 
for an award of VA benefits.  Specifically, the RO received a 
claim for an increased disability rating for 
service-connected PTSD in April 2000, prior to the enactment 
of the VCAA.  The RO initially denied the claim in June 2000, 
continuing a 50 percent rating for PTSD already in effect.  
The veteran intiated an appeal of that decision to the Board 
by filing a notice of disagreement.  Following the enactment 
of the VCAA, the RO sent the veteran notification letters 
about the VCAA and its provisions and requirements in 
February and October 2001.  Then, in December 2001, the RO 
granted a 100 percent rating for PTSD.  Because a 100 percent 
rating is the highest rating available, the benefit sought on 
appeal had been granted in full.  Accordingly, regardless of 
whether the notice requirements of the VCAA were met in this 
case with regard to the increased rating issue, no harm or 
prejudice to the appellant resulted.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992).

However, in granting the 100 percent rating in December 2001, 
the RO assigned an effective date for that rating, and the 
veteran appealed the effective date to the Board by filing a 
notice of disagreement and then perfecting his appeal by 
filing a substantive appeal after a statement of the case was 
sent to him by the RO.  On its face, the VCAA does not 
require any VA action upon receipt of a notice of 
disagreement.  However, a notice of disagreement can raise an 
issue that was not covered by the notice that VA gave when it 
received a substantially complete application for original 
benefit sought.  38 U.S.C.A. § 5103(a).  For example, the 
issue involved in this case - the effective date issue - is a 
"downstream element" of the claim the veteran filed for an 
increased rating because an effective date could be assigned 
only once the benefit claimed - the increased rating - was 
granted.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  VA General Counsel has held that, in cases such as 
this one, where VA receives a notice of disagreement that 
raises a new issue, the law requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).  

In any evident, the Board finds that the notice requirements 
of the VCAA have been satisfied in this case with respect to 
the effective date issue, and remanding this matter for 
additional notification would only result in prejudice to the 
veteran by delaying the additional benefits that the Board is 
awarding him in the decision below by granting his appeal for 
an earlier effective date for the 100 percent rating for his 
service-connected PTSD.  Concerning this, the Board notes 
that veteran was notified of the enactment and provisions of 
the VCAA in the February and October 2001 notification 
letters.  In accordance with the requirements of the VCAA, 
these letters informed the veteran what evidence and 
information VA would obtain.  They explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The veteran was asked to identify 
all VA and private health care providers who had records 
pertinent to his claim and to complete releases for each such 
provider.  Medical evidence relevant to the increased rating 
claim would, by its nature, also be relevant to an effective 
date assigned for the increased rating because that evidence 
would pertain to the time or period when it was factually 
ascertainable that the increase in disability occurred.  See 
38 C.F.R. § 3.400(o).  In addition, some of the items of 
evidence submitted to show the worsening or increase in 
severity of the disability, such as reports of VA 
hospitalization or examination, may also constitute informal 
claims for an increased rating for the service-connected 
condition, and therefore such evidence would also be relevant 
to assigning a proper effective date.  See 38 C.F.R. 
§ 3.157(b)
Moreover, in this case, the veteran responded to the VCAA 
notification letters sent to him in a December 2001 letter in 
which he indicated that he had no further evidence to submit.  
The veteran's service medical and personnel records have been 
associated with the claims folder.  The RO has obtained all 
VA and non-VA evidence identified by the appellant.  The RO 
properly issued a March 2002 statement of the case in 
response to the veteran's notice of disagreement with the 
effective date assigned, and the statement of the case 
informed him of the pertinent criteria for establishing an 
earlier effective date.  As such, the Board finds that the 
duty to assist and notice provisions of the VCAA have been 
satisfied with respect to the effective date issue.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by not receiving notice of the requirements for 
establishing an earlier effective date in the form of a 
"letter" rather than in the statement of the case which the 
RO was required by law to send in response to the notice of 
disagreement.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004); Conway v. Principi, No. 03-7072, 
slip op. at 10, Note 4 (Fed. Cir. Jan. 7, 2004) (indicating 
that the Board should make findings on the completeness of 
the record or on other facts permitting a conclusion of lack 
of prejudice).

Effective date

Service connection for PTSD was granted in a November 1997 
rating decision.  A 30 percent disability rating was 
assigned, effective from May 1997.  Notice of the decision 
was mailed to the veteran in December 1997.  The veteran did 
not appeal and as such the decision became final.  See 
38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

The veteran filed a request for an increased rating for PTSD 
in May 1999.  In a July 1999 rating decision, the veteran's 
PTSD was increased to 50 percent disabling effective May 
1999.  Notice of the decision was mailed to the veteran in 
July 1999.  The veteran did not appeal this decision, and it 
too became final.  Id.

On April 18, 2000, the RO received a letter from H.J.S. 
indicating that he was filing a request for an increased 
rating for PTSD on behalf of the veteran.  In a June 2000 
rating decision, the 50 percent disabling rating was 
continued.  The veteran subsequently filed a notice of 
disagreement.  In a December 2001 rating decision, the 
veteran's PSTD was increased to 100 percent disabling 
effective April 25, 2001.  The veteran disagreed with the 
effective date and initiated the instant appeal.  
Subsequently, in a March 2002 rating decision, the RO granted 
the 100 percent disability rating for PTSD retroactive to 
December 9, 2000.  The RO indicated that the effective date 
of the 100 percent disability evaluation was the day after 
the veteran stopped working full-time for S. C. L., Inc.  The 
veteran maintains that he began having problems with his 
employment as early as June 1999, which entitles him to an 
earlier effective date. 

The Board has reviewed all the evidence of record, to 
include, but not limited to the following: the veteran's 
contentions; service medical and personnel records; VA 
outpatient treatment records dated between 1999 and 2001; 
reports of VA examination dated in June 1999, May 2000, 
January 2001, October 2001, and March 2003; employment 
records; treatment records from a Vet Center, to include 
letters from H.J.S.; vocational rehabilitation records; an 
October 2001 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability; and 
transcripts of testimony provided by the veteran before the 
RO in November 2002 and the Board in June 2003.  After a 
careful consideration of the evidence delineated above, the 
Board finds that an earlier effective date for the award of a 
100 percent disability rating for PTSD is warranted.  The 
correct effective date should be January 26, 2000, the date 
the veteran received treatment from a VA Medical Center 
(VAMC); the Board construes the outpatient treatment report 
as an informal claim for benefits and the earliest date it 
became factually ascertainable that an increase in PTSD had 
occurred.

In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later. See 38 C.F.R. 
§ 3.400(o).  However, a report of VA examination or 
hospitalization will be accepted as the date of receipt of an 
informal claim for benefits.  38 C.F.R. § 3.157.  These 
provisions will apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or 
hospitalization.  38 C.F.R. § 3.157(b)(1).  In the instant 
case, the veteran meets both of the specified criteria of 
paragraph (b)(1).  The January 26, 2000, treatment was for 
the veteran's service-connected PTSD, and a claim for an 
increased rating for PTSD was received within the one-year 
period on April 18, 2000.

The veteran has repeatedly asserted that while he officially 
stopped working full-time in December 2000, his PTSD 
interfered with his employability prior to his actual 
termination.  Based on the evidence of record, the Board 
agrees.  The January 2000 VA outpatient treatment record 
noted above indicates the veteran reported that he was having 
trouble with jobs and that he "may be losing his job."  
According to the veteran's application for unemployability, 
he was employed by S. C. L., Inc., in January 2000.  In 
addition, the veteran's formal claim in April 2000 submitted 
by H.J.S. indicates the veteran's occupational impairment had 
gotten worse and that he was having difficulty maintaining 
effective work relationships.  Further, a November 2000 VA 
outpatient treatment record indicates the veteran was 
suspended from his employment, prior to his ultimate 
termination in December 2000.    

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise it is the date of receipt 
of claim.  In this case, while there is some question as to 
the veteran's total occupational impairment prior to his 
actual termination in December 2000, the Board is resolving 
all reasonable doubt in favor of the veteran based on his 
sincere testimony and medical evidence which reveals the 
steady decline of the veteran's employability due to his PTSD 
from January 2000.  38 C.F.R. § 3.102.  Therefore, the Board 
finds that the date it was factually ascertainable that the 
veteran became unemployable was January 26, 2000, the date  
of the treatment record which the Board has found constituted 
an informal claim for benefits.  As such, the veteran's 
appeal is granted.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date of January 26, 2000, for the 
award of a 100 percent disability evaluation for PTSD is 
granted subject to the controlling regulations for payment of 
monetary awards.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



